Citation Nr: 9935341	
Decision Date: 12/21/99    Archive Date: 12/23/99

DOCKET NO.  94-33 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to secondary service connection for a cervical 
spine condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

REMAND

The veteran served on active duty from June 1956 to June 
1960.

This case comes to the Board of Veterans' Appeals (Board) 
from a January 1993 RO decision which denied granted service 
connection for a cervical spine condition secondary to 
service-connected dorsolumbar strain with arthritis.  In a 
June 1993 VA Form 9, the veteran requested a hearing before a 
member of the Board.  A personal hearing was held before an 
RO hearing officer in August 1993.  In November 1999, the 
Board sent the veteran a letter asking that he clarify 
whether he wanted a Board hearing.  In December 1999, the 
veteran stated that he wanted a Board hearing at the RO (i.e. 
a Travel Board hearing), and the Board finds that the case 
must be remanded to the RO for this purpose.  38 U.S.C.A. § 
7107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (1999).  Accordingly, the case is remanded for 
the following action.

The RO should schedule the veteran for a 
Travel Board hearing.  After the hearing 
is conducted, the case should be returned 
to the Board, in accordance with 
appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	L. W. TOBIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












